Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-42 and 44 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Most pertinent prior art including U.S. Patent Pub. No. 2010/0249792 to Bonvallet et al. and U.S. Patent Pub. No. 2011/0245927 to Farris disclose a spinal implant and insertion method including having an intermediate spacer having a body, wherein the intermediate spacer has a longitudinal axis and a first end and a second end, a first member configured to be slidably attached to the first end of the intermediate spacer, and a second member configured to be slidably attached to the second end of the intermediate spacer, a channel disposed on the outer surface of the body and extends parallel to the longitudinal axis from the first end to the second end, wherein the first end is configure as a coupling mechanism and the second end is configured as an engagement portion. The prior art teaches a distraction instrument including a first inserter member, a second inserter member, a first arm coupled to the first inserter member, a second arm coupled to the second inserter member, a distraction system coupled to the first arm and second arm, a first handle coupled to the first arm and the distraction system, 7Attorney Docket No.: 3299.016Ba second handle coupled to the second arm and the distraction system, and wherein actuation of the first handle and the second handle moves the distraction system and movement of the distraction system moves the first arm and the second arm to translate the first inserter member with respect to the second inserter member. 
The prior art fails to teach or disclose, however, the structural relationship of wherein the intermediate spacer further comprises a gap on a first side extending from the first end to the second end, wherein the gap extends from the outer surface into a central bore of the intermediate spacer, an instrument coupling mechanism comprising at least one groove extending on a third side of the intermediate spacer, wherein the at least one groove extends along a lateral direction from the first side to a second side, and a first planar outer surface portion positioned on the third side and a second planar outer surface portion positioned on a fourth side of the intermediate spacer outer surface, wherein the fourth side is opposite the third side, wherein the first and second planar outer surface portions are positioned between the first end and the instrument coupling mechanism.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 10,667,915. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a method for inserting a vertebral body replacement device including obtaining a spinal implant and a distraction instrument, attaching the first member and the second member of the spinal implant to the distraction instrument, inserting the first member and the second member into a patient, moving the distraction instrument to separate the first member and the second member, coupling the intermediate spacer to a spacer inserter, moving the coupled intermediate spacer and spacer inserter through the distraction instrument into position between the first member and the second member, disengaging the spacer inserter from the intermediate spacer and removing the spacer inserter from the distraction instrument, and disengaging the distraction instrument from the first member and second member.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0249792 to Bonvallet et al. 
As to Claim 43, Bonvallet discloses a distraction instrument (20, Figs. 2-3, [0063]). The instrument comprises a first inserter member (54), a second inserter member (74), a first arm (50) coupled to the first inserter member (54), a second arm (70) coupled to the second inserter member (74), a distraction system (28 and 30) coupled to the first arm (50) and second arm (70, [0070]), a first handle (22) coupled to the first arm (50) and the distraction system (Figs. 2-3, [0067-0068]), a second handle (24) coupled to the second arm (70) and the distraction system (Figs. 2-3, [0067-0068]) and wherein actuation of the first handle (22) and the second handle (24) moves the distraction system and movement of the distraction system moves the first arm and the second arm to translate the first inserter member with respect to the second inserter member ([0068], translation seen from Figs. 2 to 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775